DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
The objections to claims 40-41 for minor informalities are hereby withdrawn in view of the claim amendments filed on 2/11/22.
The rejection of claim 31 under 35 U.S.C. §112(a) as failing to comply with the written description requirement is hereby withdrawn in view of the claim amendments filed on 2/11/22.
	The rejections of claims 31-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochi et al. (US 2007/0248583) are hereby withdrawn in view of the claim amendments filed on 2/11/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US 2007/0248583; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The strains of the genus Paenibacillus or the substances capable of inducing resistance to plant diseases, such as compound 1 (Fusaricidin A; i.e., the elected species, compound of structure IIa), compound 2 (Fusaricidin B), compound 3 and compound 4, which are used for controlling the plant diseases in the present invention, may be used as they are without adding any other component (limitation of instant claims 31-32 and 38-40; [0052]). If necessary, there may be used a composition prepared by mixing the above-mentioned strain or substance with any of various carriers such as solid carriers or liquid carriers, or a formulation obtained by preparing the strain or substance into a wettable powder, a soluble concentrate, a suspension, granules, a dust, microcapsules, a paste or the like by the addition of adjuvant for formulation, such as additives (limitation of instant claim 37; [0052]).
With regards to instant claims 33-36, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claims 33-36 do not appear to impart any structural limitations to the composition because the same compound produced by said method steps is taught by the prior art.
With regards to instant claim 41, since the elected species is Fusaricidin A and the “additional” claimed ingredient is Fusaricidin A, the weight ratio of Fusaricidin A to Fusaricidin A in the composition of Kochi et al. is 1:1.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	The difference between Fusaricidin A and the claimed compound (R1 is -CH(OH)CH3; R2 is -CH2C(O)NH2; and R3 is H) is that the R3 substituent in Fusaricidin A is methyl and not hydrogen. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The compound taught by Kochi et al. and that of the instant claims differ by a single methyl group and are therefore reasonably understood as homologs. "A homologous series is a family of chemically related compounds, the composition of which varies from member to member by CH2". In re Henze, 181 F.2d 196, 200 (CCPA 1950). Therefore, it would have been obvious to substitute one known homologous agent for another.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617